

	

		II

		109th CONGRESS

		1st Session

		S. 1841

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Nelson of Florida

			 (for himself, Ms. Stabenow, and

			 Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide extended and additional protection to Medicare beneficiaries who enroll

		  for the Medicare prescription drug benefit during 2006.

	

	

		1.Short titleThis Act may be cited as the

			 The Medicare Informed Choice Act of

			 2005.

		2.Extended period

			 of open enrollment during all of 2006 without late enrollment

			 penaltySection 1851(e)(3)(B)

			 of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended—

			(1)in clause (iii),

			 by striking May 15, 2006 and inserting December 31,

			 2006; and

			(2)by adding at the

			 end the following new sentence:

				

					An

				individual making an election during the period beginning on November 15, 2006,

				and ending on December 15, 2006, shall specify whether the election is to be

				effective with respect to 2006 or with respect to 2007 (or

				both)..

			3.One-time change

			 of plan enrollment for medicare prescription drug benefit during all of

			 2006

			(a)Application to

			 MA–PD plansSection 1851(e) of the Social Security Act (42 U.S.C.

			 1395w–21(e)) is amended—

				(1)in paragraph

			 (2)(B)—

					(A)in the heading, by

			 striking for first 6

			 months;

					(B)in clause

			 (i)—

						(i)by

			 striking the first 6 months of 2006 and inserting

			 2006; and

						(ii)by

			 striking the first 6 months during 2006 and inserting

			 2006;

						(C)in clause (ii), by

			 inserting (other than during 2006) after paragraph

			 (3); and

					(D)in clause (iii),

			 by striking 2006 and inserting 2007; and

					(2)in paragraph (4),

			 by striking 2006 and inserting 2007 each place it

			 appears.

				(b)Conforming

			 amendment to part DSection

			 1860D–1(b)(1)(B)(iii) of such Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is

			 amended by striking subparagraphs (B) and (C) of paragraph (2)

			 and inserting paragraph (2)(C).

			4.Protection from

			 loss of employment-based retiree health coverage upon enrollment for medicare

			 prescription drug benefit during 2006Section 1860D–22(a)(2) (42 U.S.C.

			 1395w–132(a)(2)) is amended by adding at the end the following new

			 subparagraph:

			

				(D)Protection from

				loss of employment-based coverageThe sponsor of the plan may not

				involuntarily discontinue coverage of an individual under a group health plan

				before January 1, 2007, based upon the individual’s decision to enroll in a

				prescription drug plan or an MA–PD plan under this

				part.

				.

		5.Effective

			 dateThe amendments made by

			 this Act shall take effect as if included in the enactment of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173).

		

